                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSEPH A. KURTZ,                         )
                                         )
                    Plaintiff,           )                   8:19CV29
                                         )
             v.                          )
                                         )             MEMORANDUM
HOTEL-HILTON-SECURITY                    )              AND ORDER
STAFF,                                   )
                                         )
                    Defendant.           )
                                         )

       On March 5, 2019, the court ordered Plaintiff to file an amended complaint
within 30 days that sets forth the basis for this court’s subject-matter jurisdiction.
(Filing No. 6.) The court warned Plaintiff that failure to file an amended complaint
within the time specified by the court “will result in dismissal of this matter without
further notice.” To date, Plaintiff has not filed an amended complaint or taken any
other action in this case.

      IT IS THEREFORE ORDERED that:

      1.     This case is dismissed without prejudice for failure to prosecute this
matter diligently and for failure to comply with this court’s orders; and

      2.     Judgment shall be entered by separate document.

      DATED this 19th day of April, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
